DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments submitted 07/22/2022 have been entered.  Claims 1, 3-5, 9, 11-17, and 22-30 remain pending.
The Prior Art is:
Boney et al., U.S. Patent Publication 2008/0047707, hereinafter referred to as Boney
Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive. 
Regarding Claim 1, Applicant argues that the amended limitation of the manipulations which cause the discharge port to open and close are not disclosed in Boney as decreasing of the fluid flow rate after an increase in the fluid flow rate.  Specifically, Applicant argues that in Boney, the selective opening is achieved by stopping a treatment flow and initiating a dissolving fluid flow to remove the ball and establish fluid flow through the lower port.  While Examiner agrees with such a characterization of Boney, it is believed that the recited actions of halting the injection of fluid for the abrasive jet perforator (after increasing to achieve a desired pressure sufficient to operate the jetting tool) is the necessary precursor step to removing the ball from the tool string.  Examiner notes that while the effect of the increasing and decreasing fluid flow rate in Boney is substantially different from that presented in the instant specification, the claims are not so specific as to require some specific interaction between the change in fluid flow and the valve operation.  As such, to require the increase and subsequent decrease in flow rate have a specific limitation or achieve a specific structural change would require improperly imparting limitations from the specification into the claims in contradiction of the instant paragraph bridging pages 18 and 19.  Additionally, a reading of the specification provides no evidence to indicate that specific limitations for the fluid flow change must be importing into the claims to give meaning to the disputed functionality. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.  
Examiner notes that in light of the valve structure and operation of Boney being different from that in the instant application, a clearer recitation of what structural changes are caused by the changes in fluid flow rate would likely overcome the above interpretation.  Additionally, Examiner notes that while the rejection of Claim 1 is being maintained, the rejection of Claim 11 is withdrawn as it includes more substantial detail regarding the distinct manipulations.
Regarding Claim 25, Applicant argues that Boney does not disclose the recited feature of a “manipulation of a flow rate of the fluid flowing through the downhole well tool assembly causes a perforation plug discharge port … to open”.  As above, Applicant notes that Boney operates by ceasing the abrasive jetting operation to initiate the dissolving operation.  As such, the fluid flow manipulation relating to stopping the jetting flow and pumping in a dissolving fluid to open the valve are seen as manipulation of the flow rate absent a more explicit recitation of any structural effect the manipulation achieves or a more specific recitation of the actions related to the flow rate manipulation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 9, 25, 29, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boney et al., U.S. Patent Publication 2008/0047707, hereinafter referred to as Boney.
Regarding Claim 1, Boney discloses a downhole well tool assembly (as seen in Figure 2), comprising:
A perforator (abrasive jet perforator sub, 22; Paragraph 0020); and
A selectively operable and closable perforation plug discharge port (26, Paragraphs 0020, 0021); 
A valve assembly (as part of the seat for engaging with ball 58) configured to selectively open and close the perforation plug discharge port, in which manipulation of a fluid flow rate through a longitudinal flow passage extending through the valve assembly causes the perforation plug discharge port to alternately open and close (fluid flow through bore 52 acts to place the ball into the sealing seat, the ball being held in place during the jetting and removal therefrom by applying a dissolving flow after the jetting operation is completed and fluid flow for jetting stopped, and may include flowing fluid through the annulus at the end of the jetting operation to dissolve the ball, for example, Paragraphs 0030-0032), and in which the manipulation comprises decreasing the flow rate of the fluid after the flow rate has been increased to at least a predetermined level (in so far as the ball placement and removal are linked to the start and stop of the jetting operation with associated increases and decreases in flow rate).
Regarding Claim 3, Boney further discloses that the flow passage extends longitudinally through the perforator (as seen in Figures 2/3, the flow 50 which holds the  ball in place passes through at least the top part of the sub 22).
Regarding Claim 4, Boney further discloses that the valve assembly comprises a valve that opens and permits fluid flow through the flow passage to the perforator ports when the plug discharge port is closed (as seen in Figure 3, the ball being positioned at plug 58 diverts flow through the perforation jetting ports).
Regarding Claim 5, Boney further discloses that the valve assembly closes and prevents fluid flow through the passage to the perforator when the plug discharge port is open (as seen in Figure 4, when port 26 is open to diversion fluid, flow does not pass through the jetting ports, Paragraphs 0033-0034).
Regarding Claim 9, Boney further discloses that the plug discharge port is positioned downstream of the perforator relative to fluid flow through the flow passage (as seen in Figures 2/3).
Regarding Claim 25, Boney discloses a method of perforating and treating multiple formation zones of a well in a single trip of a downhole well tool assembly into the well, the method comprising:
a)  Perforating a first zone with an abrasive perforator of a downhole well tool assembly, in which the abrasive perforator utilizes a fluid flowing through the downhole well tool assembly to perforate the first zone (perforating sub 22 is used to form perforations 65 in first zone 40, Paragraphs 0020-0022, 0030-0032);
b)  Treating the first zone by flowing a treatment fluid through an annulus formed between the well tool assembly and a casing of the well, (fluid flow 70 through the annulus may pass through either a cased or open wellbore, Paragraphs 0003, 0035);
c)  Discharging perforation plugs from the downhole well tool assembly, thereby plugging perforation of the first zone (by applying a diversion agent, Paragraphs 0020 – 0022), in which manipulation of a fluid flow rate of the fluid flowing through the downhole well tool assembly causes a perforation plug discharge port of the assembly to open (fluid flow through bore 52 acts to place the ball into the sealing seat, the ball being held in place during the jetting and removal therefrom by applying a dissolving flow after the jetting operation is completed and fluid flow for jetting stopped, and may include flowing fluid through the annulus at the end of the jetting operation to dissolve the ball, for example, Paragraphs 0030-0032);
d)  Positioning the downhole well tool assembly at a second zone (zone 75, see Figure 6);
e)  Perforating the second zone with the abrasive perforator (as seen in Figure 6, perforation 90 are formed in zone 75);
f)  Treating the second zone by flowing the treatment fluid through the annulus (as seen in Figure 6, fluid 80 is used to treat zone 75, Paragraphs 0035-0037).
Regarding Claims 29 and 30, Boney further discloses that the step of discharging the perforation plugs (diversion agent) comprises displacing the perforation plugs through a flow path of the abrasive perforator (as seen in at least Figure 4, the diversion agent passes through the central bore of sub 22).
Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Boney (2008/0047707) in view of Ferguson et al., U.S. Patent Publication 2016/0145989, hereinafter referred to as Ferguson.
Regarding Claim 26, Boney discloses the steps presented in Claim 25 as previously discussed.  While Boney discloses the steps of injected perforation plugs (diverting agent) through an injection port, it does not expressly disclose that the step occurs prior to treatment of the first zone.  
Additionally, Ferguson teaches the use of a single trip perforation/treatment tool wherein multiple operations include a diverter agent may be applied through the tool string either before, during, or after the application of formation fracturing treatment fluid (Paragraph 0066).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to have the diverting agent system be operable (selective opening and closing of the flow path) at different stages of operation including prior to, after, and during fracturing of the desired zones as taught by Ferguson.  Doing so merely constitutes a known operational step for multi-function single trip tools, wherein the use for a diverter agent may help in achieving a desired distribution of the diverting agent (Paragraphs 0066, 0073, 0078, 0079, 0081).  Additionally, Examiner notes that as Ferguson teaches that the different timings are all known alternatives, wherein Boney teaches one such option, the modification merely constitutes an alternative ordering of disclosed steps with a reasonable expectation of success (MPEP 2143, Subsection I, B).
Regarding Claims 27 and 28, Boney discloses the steps presented in Claim 25 as previously discussed.  While Boney discloses the steps detailed above, it does not expressly disclose that the step of position the downhole well tool assembly at a second zone (i.e. the additional zone for treatment) would occur prior to treating the first zone or injecting diverter agents into the first zone.
Additionally, Ferguson teaches the use of a single trip perforation/treatment tool wherein multiple operations including using a diverter agent may be applied through the tool string and applying treatment/fracturing fluid may occur either before, during, or after movement of the tool between various locations in the wellbore (Paragraphs 0066, 0073, 0078, 0079, 0081).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to have the diverting agent system be operable (selective opening and closing of the flow path) and the application of treatment fluid at different stages of operation including prior to, after, and during moving of the string to desired zones as taught by Ferguson.  Doing so merely constitutes a known operational step for multi-function single trip tools, wherein the use for a diverter agent may help in achieving a desired distribution of the diverting agent (Paragraphs 0073, 0078, 0079, 0081).  Additionally, Examiner notes that as Ferguson teaches that the different timings are all known alternatives, wherein Boney teaches one such option, the modification merely constitutes an alternative ordering of disclosed steps with a reasonable expectation of success (MPEP 2143, Subsection I, B).
Allowable Subject Matter
Claim 11-17 and 22-24 are allowed.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676